                       1 Thomas G. Waller, AKB #0109052
                         BAUER MOYNIHAN & JOHNSON LLP
                       2 2101 4TH Avenue - 24th Floor
                         Seattle, WA 98121
                       3 Telephone: (206) 443-3400
                         Facsimile: (206) 448-9076
                       4 tgwaller@bmjlaw.com

                       5 Attorneys for Defendant

                       6
                                                     UNITED STATES DISTRICT COURT
                       7                              FOR THE DISTRICT OF ALASKA
                       8 NEWTOK VILLAGE,

                       9                                                            NO. 3:20-cv-00071-TMB
                                                   Plaintiff,
                      10           v.
                                                                                    DEFENDANT’S RESPONSE
                      11 LYNDEN AIR CARGO, LLC d/b/a                                AND PARTIAL OPPOSITION
                         LYNDEN AIR CARGO,                                          TO PLAINTIFF’S MOTION
                      12                                                            TO STAY DISCOVERY AND
                                        Defendant.                                  OTHER DEADLINES SET
                      13                                                            FORTH IN THE PRE-TRIAL
                                                                                    ORDER
                      14
                                  Defendant Lynden Air Cargo, LLC partially opposes, but otherwise assents, to
                      15
                           Newtok Village’s Motion to Amend Complaint (First).
                      16
                           PARTIAL OPPOSITION: Defendant LAC opposes plaintiff’s Motion to the extent it
                      17
                           relieves plaintiff of disclosing a necessary document, readily-available to plaintiff, and
                      18
                           requested both formally and informally by defendant. LAC also seeks clarification that
                      19
                           plaintiff Newtok will promptly produce discovery documents already overdue,
 ATTORNEYS AT LAW
                      20
    BAUER                  immediately upon expiration of the Stay.
  MOYNIHAN            21
& JOHNSON LLP
                              1. Tribal Procurement Code: LAC has requested informally and formally (in written
2101 FOURTH AVENUE
    SUITE 2400
                      22
SEATTLE, WA 98121          discovery to plaintiff) the Tribal Procurement Code referenced in para. 30 and 31 of
   (206) 443-3400     23
 FAX (206) 448-9076
                           plaintiff’s First Amended Complaint. Dkt. 36. The Code is needed by defendant to
                      24
                           evaluate and understand plaintiff’s newly formulated claims in the First Amended
                      25

                      26 DEFENDANT’S PARTIAL OPPOSITION ESPONSE TO PLAINTIFF’S
                           MOTION TO STAY DISCOVERY AND OTHER
                           DEADLINES SET FORTH IN THE PRE-TRIAL ORDER
                           Case Number: 3:20-cv-00071-TMB
                           Page 1 of 3

                               Case 3:20-cv-00071-TMB Document 39 Filed 10/08/20 Page 1 of 3
                       1 Complaint. Waiting two months or more for receipt of the easily-produced document will

                       2 merely further delay litigation and resolution.

                       3         Defendant LAC asked plaintiff’s counsel, in a letter dated August 6: “Please send

                       4 us a copy of §17.4 of the Tribal Procurement Code; actually, please send us the entire

                       5 Code. Our brief research on several legal databases has not found it.” Waller Decl., Ex.

                       6 1.

                       7         Defense counsel renewed the request, by email, later that same date (August 6):

                       8 “We kindly asked in our letter today that you provide us information and documents to

                       9 review with our client. We renew the request, including the request for the Tribal

                      10 Procurement Code.” Waller Decl., Ex. 2.

                      11         Plaintiff rejected the request in an email of August 7: “You will receive the

                      12 requested documents thru the normal process [.]” Waller Decl.

                      13         Defendant promptly sent plaintiff Newtok, on September 1, discovery requests for

                      14 Tribal reports or resolutions,” in three separate, formal Requests for Production. Waller

                      15 Decl., Ex. 3. (RFP Nos. 1, 2, 19) The requests were made after counsel’s comprehensive

                      16 search elsewhere for the document failed. Waller Decl., Ex. 3.

                      17         Plaintiff answered interrogatories and requests for admission covering other topics,

                      18 but has failed and refused to produce the Tribal Procurement Code.

                      19      2. Discovery Documents: LAC sent Newtok requests for production on September 1.
 ATTORNEYS AT LAW
                      20 Responsive documents were due in defense counsel’s office no later than October 5, 2020.
    BAUER
  MOYNIHAN            21 Waller Decl. In lieu of producing the required discovery documents, Newtok filed its
& JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22 immediate Motion to Stay the exact day its discovery documents were due.
SEATTLE, WA 98121

   (206) 443-3400     23         Having already had 30+ days to gather and produce responsive documents,
 FAX (206) 448-9076

                      24 plaintiff Newtok now requests an additional 60 days to organize itself. Defendant does

                      25 not object to the Stay as long as Newtok produces its already-overdue discovery

                      26 DEFENDANT’S PARTIAL OPPOSITION ESPONSE TO PLAINTIFF’S
                           MOTION TO STAY DISCOVERY AND OTHER
                           DEADLINES SET FORTH IN THE PRE-TRIAL ORDER
                           Case Number: 3:20-cv-00071-TMB
                           Page 2 of 3

                              Case 3:20-cv-00071-TMB Document 39 Filed 10/08/20 Page 2 of 3
                       1 documents on the same day the Stay expires.

                       2           Assent: Defendant otherwise agrees to the stay of discovery and all other

                       3 deadlines, as requested by plaintiff.

                       4           Dated this Thursday, October 8, 2020.
                       5                                                        I certify this memorandum does not exceed
                                                                                20 pages or 5,700 words.
                       6

                       7
                                                                       BAUER MOYNIHAN & JOHNSON LLP
                       8

                       9

                      10
                                                                       Thomas G. Waller, AKB #0109052
                      11

                      12 CERTIFICATE OF SERVICE

                      13 I declare under penalty of perjury of the laws of the United States of
                         America that on October 8, 2020 I electronically filed the above
                      14 document with the Clerk of Court using the E-FILING system, and
                         served the foregoing document on the parties listed below by the
                      15 methods indicated:

                      16 Michael J. Walleri                                     [x]   E-Mail
                         Gazewood & Weiner, PC                                  [ ]   Facsimile
                      17 1008 16th Ave., Suite 200                              [ ]   U.S. Mail
                         Fairbanks, Alaska 99701                                [ ]   Hand Delivery
                      18

                      19 BAUER MOYNIHAN & JOHNSON LLP
 ATTORNEYS AT LAW
                      20
    BAUER                /s/Kendrick Chan
  MOYNIHAN            21 Kendrick Chan
& JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22
SEATTLE, WA 98121

   (206) 443-3400     23
 FAX (206) 448-9076

                      24

                      25

                      26 DEFENDANT’S PARTIAL OPPOSITION ESPONSE TO PLAINTIFF’S
                           MOTION TO STAY DISCOVERY AND OTHER
                           DEADLINES SET FORTH IN THE PRE-TRIAL ORDER
                           Case Number: 3:20-cv-00071-TMB
                           Page 3 of 3

                               Case 3:20-cv-00071-TMB Document 39 Filed 10/08/20 Page 3 of 3
